Citation Nr: 0732905	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-02 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
knee arthritis for the purpose of accrued benefits. 

3.  Entitlement to service connection for Type II diabetes 
mellitus, claimed as the residual of Agent Orange, for the 
purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1992.  He died on October [redacted], 2002.  The appellant 
is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2003 decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO's) in Salt Lake 
City, Utah, and Anchorage, Alaska.  

In a rating decision of January 1995, the RO denied 
entitlement to service connection for left knee arthritis.  
The veteran voiced no disagreement with that decision, which 
has now become final.  Since the time of the January 1995 
rating decision, the appellant has submitted additional 
evidence in an attempt to reopen the claim.  The RO continued 
its denial of service connection for left knee arthritis, and 
the current appeal ensued.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), which reversed a 
decision of the Board of Veterans' Appeals denying service 
connection for disabilities claimed as a result of exposure 
to herbicides.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Haas and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and the unnecessary expenditure 
of resources through remand or final adjudication of claims 
based on Court precedent which might ultimately be overturned 
on appeal, on September 1, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure (such as the appellant's claim for service 
connection for Type II diabetes mellitus for the purpose of 
accrued benefits) in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal (as in this case), 
or service on a vessel off the shore of Vietnam.  Once a 
final decision is reached on appeal in the Haas case, the 
adjudication of any cases which have been stayed will be 
resumed.  

Finally, for reasons which will become apparent, the appeal 
as to the issue of whether new and material evidence has been 
submitted sufficient to reopen the previously-denied claim 
for service connection for left knee arthritis for the 
purpose of accrued benefits is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The veteran died on October [redacted], 2002.  

2.  According to the Certificate of Death, the immediate 
cause of the veteran's death was complications of cardiac 
valvular disease.  A significant condition contributing to 
death, but not resulting in the underlying cause of death, 
was diabetes mellitus.

3.  At the time of the veteran's death, service connection 
was in effect for sustained hypertension with aortic 
atherosclerosis and noncompensable hypertensive retinopathy, 
evaluated as 10 percent disabling; right knee arthritis, 
evaluated as 10 percent disabling; left ear hearing loss, 
evaluated as noncompensably disabling; and right mandibular 
numbness as the residual of wisdom tooth extraction, also 
evaluated as noncompensably disabling.  

4.  With the resolution of all reasonable doubt in his favor, 
the veteran's service-connected sustained hypertension with 
aortic atherosclerosis as likely as not caused or contributed 
substantially or materially to his death from cardiac 
valvular disease.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  the appellant's multiple 
contentions; service medical records; VA and private medical 
records and examination reports; and an article detailing 
various aspects of sudden cardiac arrest.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the appellant's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

The appellant (the widow of the veteran) seeks service 
connection for the cause of the veteran's death.  In 
pertinent part, it is argued that the veteran's fatal cardiac 
valvular disease was in some way the result of his service-
connected sustained hypertension with aortic atherosclerosis.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Moreover, where 
a veteran served ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection may 
also be granted for disability which is proximately due to, 
the result of, or aggravated by a service-connected disease 
or injury.  38 C.F.R. § 3.310 (2007).  

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  
38 C.F.R. § 3.303(d) (2007).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2007).  There are primary causes of death 
which, by their very nature, are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have had a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ, and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2007).  

In the present case, service medical records are negative for 
the presence of valvular heart disease.  Nonetheless, on 
numerous occasions during the veteran's period of active 
military service, he received evaluation and/or treatment for 
hypertension, a disability for which service connection was 
in effect at the time of his death.  While in March 1977, 
during the veteran's period of active military service, he 
underwent electrocardiographic evaluation, which was 
ultimately determined to be normal, that examination 
nonetheless showed evidence of a borderline atrioventricular 
block, accompanied by voltage consistent with left 
ventricular hypertrophy, and nonspecific ST-changes in the 
lateral precordium suggestive of early repolarization.  In 
point of fact, as late as July 1992, there was noted the 
presence of a Grade II/VI systolic murmur.  

The Board acknowledges that, at the time of a VA compensation 
& pension examination in May 1993, shortly following the 
veteran's discharge from service, his heart displayed a 
regular rate and rhythm, with no murmurs, and no 
costovertebral angle tenderness.  Radiographic studies 
conducted in conjunction with that examination were 
significant for the presence of atherosclerosis of both the 
ascending and descending thoracic aorta.  

Significantly, at the time of subsequent VA compensation and 
pension examination in August 1994, the veteran gave a long 
history of hypertension, which was at that time "still 
uncontrolled."  Also noted was a past history of aortic 
atherosclerosis though with no current evidence of chest 
pain, shortness of breath, orthopnea, or post nocturnal 
dyspnea.  According to the veteran, at the time of his 
retirement physical examination, he had been informed that he 
had an abnormal heartbeat.  

Physical examination showed a blood pressure of 180/100, with 
the veteran's heart exhibiting a very soft Grade I/VI 
systolic ejection murmur at the left sternal border without 
any transmission.  Radiographic studies once again showed the 
presence of atherosclerosis of the thoracic aorta, while an 
echocardiogram yielded results consistent with concentric 
left ventricular hypertrophy, and obstructive-type diastolic 
dysfunction of the left ventricle.  The pertinent diagnoses 
at the time of examination were of uncontrolled hypertension; 
asymptomatic aortic atherosclerosis; systolic murmur of no 
clinical significance; left ventricular hypertrophy secondary 
to uncontrolled hypertension; and an abnormal 
electrocardiogram.  Significantly, in the opinion of the 
examiner, the veteran's current electrocardiogram showed 
evidence of an anteroseptal myocardial infarction when 
compared to a previous electrocardiogram in 1988.  

VA outpatient records dated subsequent to the veteran's 
discharge from service show continued treatment for essential 
hypertension, which at times has been described as 
"uncontrolled."  

Private records of hospitalization dated on October [redacted], 2002 
reveal that the veteran was seen at that time in the 
emergency room of a private medical facility, and that, at 
the time of admission, he was in cardiac arrest.  Apparently, 
the veteran had been playing basketball when he suddenly 
collapsed.  Bystanders present at the time of that incident 
noted that the veteran had no pulse, and that cardiopulmonary 
resuscitation had been initiated.  Following his arrival in 
the emergency room, the veteran was immediately placed on a 
monitor, but was asystolic in two leads.  Despite treatment, 
the veteran remained asystolic, and a code was called.  The 
pertinent diagnosis noted was cardiac arrest and death.

At the time of the veteran's death, service connection was in 
effect for sustained hypertension with aortic atherosclerosis 
and noncompensable hypertensive retinopathy, evaluated as 
10 percent disabling; right knee arthritis, evaluated as 
10 percent disabling; left ear hearing loss, evaluated as 
noncompensably disabling; and right mandibular numbness as 
the residual of wisdom tooth extraction, also evaluated as 
noncompensably disabling.  According to the Certificate of 
Death, the immediate cause of the veteran's death was 
complications of cardiac valvular disease.  A significant 
condition contributing to death, but not resulting in the 
underlying cause of death, was diabetes mellitus.  

Based on the aforementioned, the Board is of the opinion that 
the veteran's service-connected sustained hypertension with 
aortic atherosclerosis as likely as not caused or contributed 
in some way to his death from cardiac valvular disease.  The 
veteran had a long history of essential hypertension and 
accompanying systolic murmur.  As noted above, as early as 
1994, there was present left ventricular hypertrophy 
secondary to (service-connected) uncontrolled hypertension.  
Treatment reports dated in 2002 note uncontrolled 
hypertension.  In 2005, the appellant submitted a medical 
article noting that "[t]he most important risk factors for 
SCD [sudden cessation of functional circulation] are age, 
hypertension, left ventricular hypertrophy, . . . ."  Under 
these circumstances, and when resolving doubt in the 
appellant's favor, it is reasonable to conclude that the 
veteran's service-connected sustained hypertension with 
aortic atherosclerosis caused, contributed to cause, or lent 
assistance in the veteran's death from a cardiac event.  
Under the circumstances, service connection for the cause of 
the veteran's death is in order.

In reaching this determination, the Board has given due 
consideration to the August 2003 advisory opinion of a VA 
physician to the effect that diabetes mellitus has a "known 
deleterious effect" on the cardiovascular system, though it 
does not cause valvular disease.  However, the question in 
this case is not, in fact, whether the veteran's diabetes 
mellitus was the ultimate or underlying cause of his fatal 
cardiac valvular disease, but rather whether a service-
connected disability, in particular, sustained hypertension 
with aortic atherosclerosis, played some significant part in 
the veteran's death.  As noted, based on a review of the 
entire evidence of record, the Board is of the opinion that 
the veteran's service-connected cardiovascular pathology did, 
in fact, play such a role, and that service connection is 
therefore in order for the cause of the veteran's death.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist an appellant in 
the development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify an 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, in correspondence of January, March, and 
September 2003, the RO provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, as well as what information and 
evidence must be submitted by her, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of or submit any further evidence in 
her possession pertaining to her claim.  The record also 
reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the appellant.  
Under the circumstances, the Board is of the opinion that all 
pertinent provisions of the VCAA have been considered and 
complied with.



ORDER

Service connection for the cause of the veteran's death is 
granted.  


REMAND

As regards the issue of whether new and material evidence has 
been submitted sufficient to reopen the veteran's previously-
denied claim for service connection for arthritis of the left 
knee (for the purpose of accrued benefits), the Board notes 
that, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).

In that decision, the Court held that VA must notify a 
claimant of the evidence and information necessary to reopen 
a previously-denied claim, as well as the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought i.e., service 
connection.  In that case, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.  

The Court further stated that the Veterans Claims Assistance 
Act of 2000 (VCAA) requires, in the context of a claim to 
reopen, that the Secretary look at the bases for the denial 
in the prior decision, and respond with a notice letter which 
describes what evidence would be necessary to substantiate 
the element or elements to establish service connection which 
were found insufficient in the previous denial.  

In the case at hand, the Board observes that, while in 
correspondence of May 2002, there was provided a basic 
description of what constitutes "new and material" evidence, 
that description was furnished to the veteran, and not to the 
appellant, his now-surviving spouse.  To date, the veteran's 
spouse has yet to be provided with notice which fully 
complies with the newly-specified criteria as noted in Kent, 
supra (i.e., the type of evidence which would be new and 
material based on the reasons for the prior denial).  Under 
the circumstances, proper notice must be provided to the 
appellant prior to a final adjudication of her current claim 
for service connection for left knee arthritis for the 
purpose of accrued benefits.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  The RO should review the veteran's 
file, and ensure that the appellant and 
her representative are sent a corrected 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) which advises 
the appellant of the evidence and 
information necessary to reopen the 
veteran's previously-denied claim (for 
service connection for left knee 
arthritis), and which notifies her of the 
evidence and information necessary to 
establish her entitlement to the 
underlying claim for benefits, that is, 
service connection.  

The appellant and her representative 
should also be advised of what 
constitutes new and material evidence 
sufficient to reopen the veteran's 
previously-denied claim in the context of 
evidence of record at the time that the 
prior claim was finally denied.  Finally, 
the appellant should be advised of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
which were found insufficient at the time 
of the previous denial, as outlined by 
the Court in Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  Thereafter, the RO should 
readjudicate the appellant's claim as to 
whether new and material evidence has 
been submitted sufficient to reopen the 
previously-denied claim for service 
connection for left knee arthritis for 
the purpose of accrued benefits.  Should 
the benefit sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


